853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADD CONSTRUCTION COMPANY, Respondent.
No. 88-5096.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Add Construction Company, Spring Lake, Michigan, its officers, agents, successors, and assigns, enforcing its order dated 30 June 1987, in Case No. 7-CA-25414, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Add Construction Company, Spring Lake, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Refusing to bargain by failing and refusing to furnish the Union with the necessary and relevant information it requested 20 November 1985.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) On request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions of employment:


8
All journeymen and apprentice ironworkers employed at and out of the Respondent's Spring Lake, Michigan place of business, but excluding all guards and supervisors as defined in the Act.


9
(b) Furnish the Union with the necessary and relevant information it requested 20 November 1985.


10
(c) Post at its Spring Lake, Michigan facility copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

ATTACHMENT
APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT refuse to bargain by failing and refusing to furnish the Union with the necessary and relevant information it requested 20 November 1985.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL, on request, bargain with the Union as the exclusive representative of our employees in the bargaining unit:


17
All journeymen and apprentice ironworkers employed by us at and out of our Spring Lake, Michigan place of business, but excluding all guards and supervisors as defined in the Act.


18
WE WILL furnish the Union with the necessary and relevant information it requested 20 November 1985.

ADD CONSTRUCTION COMPANY

19
(Employer)


20
Dated __________ By ______________________________


21
(Representative) (Title)


22
This is an official notice and must not be defaced by anyone.


23
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226, Telephone 313-226-3244.